The defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 255 [2006]; People v Seaberg, 74 NY2d 1, 9 [1989]). The defendant’s valid and unrestricted waiver of his right to appeal precludes review of his claim that the sentence imposed was excessive (see People v Lopez, 6 NY3d at 256; People v Stewart, 66 AD3d 924 [2009]; People v Cenname, 66 AD3d 795 [2009]; People v Powell, 60 AD3d 974, 975 [2009]). Fisher, J.P., Angiolillo, Lott and Sgroi, JJ., concur.